Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 29, 2015

The Court of Appeals hereby passes the following order:

A15A0268. HOUSTON COUNTY et al. v. LEE MICHELLE BECHAM.

      Lee Michelle Becham filed a petition for certiorari to the superior court from
the decision of Houston County and the Houston County Sheriff’s Department
(collectively, “Houston County”) terminating her employment. The superior court
entered the writ of certiorari, and in an order dated June 9, 2014, reversed the
decision. Houston County filed a motion for reconsideration, which the superior
court denied on June 20, 2014. Houston County filed a notice of appeal from this
ruling on July 18, 2014. We lack jurisdiction for two reasons.
      First, under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the
superior courts reviewing decisions of . . . local administrative agencies . . . by
certiorari or de novo proceedings” must be made by filing an application for
discretionary appeal. See Consolidated Government of Columbus v. Barwick, 274
Ga. 176, 177 (1) (549 SE2d 73) (2001). Accordingly, Houston County was required
to file a discretionary application in order to appeal the superior court’s ruling.
      Second, the denial of a motion for reconsideration is not directly appealable,
and the filing of such a motion does not extend the time for filing an appeal. See Bell
v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173
Ga. App. 271 (326 SE2d 5) (1985). Thus, even if Houston County had a right of
direct appeal, its failure to file a notice of appeal within 30 days of the superior
court’s June 9, 2014 order would deprive us of jurisdiction. See OCGA § 5-6-38 (a)
(notice of appeal must be filed within 30 days of appealable ruling). For these
reasons, we lack jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     01/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.